DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and remarks, see (Pg. 14), filed on (10-20-2022), with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beaman et al. (US-2018/0,072,630) and in further view of Wikipedia’s Article on Absorption Band (Absorption Band, 2017, hereinafter WOAB)
                                                             Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Currently, claim 1 requires providing a ceramic green body composed of ceramic particles and wherein the laser beam is set to a wavelength that is not within an absorption band of the green body. While dependent claim 15 requires, a wavelength of the laser beam is within an absorption band of the ceramic material. As such, dependent claim 15 is not a proper dependent claim because it directly contradicts a limitation from independent claim 1.  The laser cannot be simultaneously be attuned to be at a wavelength that is not within an absorption band of the green body (comprised of the ceramic particles) and within an absorption band of the ceramic material.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  nonobviousness.
A.) Claim(s) 1, 7-12 & 14-15 are rejected under 35 U.S.C. 103 as being
unpatentable over Beaman et al. (US-2018/0,072,630, hereinafter Beaman) in view of Wikipedia’s Article on Absorption Band (Absorption Band, 2017, hereinafter WOAB) and in further view of Wikipedia’s Article on Excited State (Excited State, 2018, hereinafter WAOE)
Regarding claim 1,	
A method of sintering a body comprising particles of ceramic material, the method comprising: 
providing a ceramic green body composed of ceramic particles;
applying an electric field to the green body with a power supply; and, 
illuminating a selected area of the green body with a laser beam emitted from a laser, 
wherein the laser beam provides laser energy to the selected area of the green body to initiate densification of the selected area, and 
wherein the laser beam is set to a wavelength that is not within an absorption band of the green body.
Beaman teaches the following:
(Abstract) teaches that the invention relates to various implementations include systems and methods for simultaneously applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to from a ceramic workpiece using additive manufacturing.
([0005]) teaches (1) providing a first electrode and a second electrode, the electrodes being spaced apart and opposite each other; (2) depositing a layer of ceramic particles; (3) applying a voltage across the electrodes, the voltage causing the electrodes to create an electric field between them, where at least a first portion and a second portion of the layer of ceramic particles are disposed within the electric field;
([0055]) teaches in step 108, an energy source applies localized energy to a portion of the layer of ceramic particles to be sintered into the workpiece. The particles are disposed within the electric field. The localized energy is applied while the electric field is applied to sinter the portion of the layer of ceramic particles receiving the localized energy. In some implementations, the energy source is a scanning energy source, such as a laser or an electron beam or other suitable source for delivering localized heat to a small set of particles at a time (e.g., those within the diameter of the beam).
([0055]) teaches that the laser beam moves relative to the particles to sinter the particles into a two-dimensional shape corresponding to the layer of the workpiece being sintered. In other implementations, the energy source providing the localized energy may include a projected energy source that selectively projects energy onto a larger set or all of the particles to be sintered in the layer at one time.
Regarding Claim 1 Beaman teaches the majority of claim 1 as described above including implementing possible wavelength settings. Beaman does not teach a laser beam that set to a wavelength not within an absorption band of the green body. In analogous art for absorption band of materials, WAOB discusses details regarding the impact of imparting energy on a material within the materials absorbing energy band, and in this regard WAOB teaches the following:  
(Abstract) teaches that the absorption band is a range of wavelengths, frequencies or energies in the electromagnetic spectrum which are characteristic of a particular transition from initial to final state in a substance (material). (Overview) teaches that when electromagnetic radiation is absorbed by an atom or molecule, the energy of the radiation changes the state of the atom or molecule from an initial state to a final state. As such, implementing electromagnetic radiation that is within the absorbing energy band of a material is understood to impact the state that the material is in. Furthermore, (Electromagnetic Transitions) state that the temperature of a substance has a role on the on the absorption band’s number of states.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing of Beaman. By optimizing the laser wavelength implemented to be one that was not within an absorption band of the material, as taught by WAOB. Highlighting, implementation of an optimized wavelength that was is not in the absorption band of the material allows for not exciting a material from an initial state to a final state. Additionally, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, i.e. using a wavelength that is within the absorption band of the material, or not using a wavelength that is within the absorption band of the material is understood to be a binary choice and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding Claim 1, Beaman as modified does not teach a laser beam that set to a wavelength not within an absorption band of the green body. In analogous art for the excited state of a system pertaining to the absorption band of said system, WAOE discusses details regarding the impact of imparting energy on a material within the materials absorbing energy band, and in this regard WAOE teaches the following:  
(Atomic Excitation) By giving the atom additional energy (for example, by the absorption of a photon of an appropriate energy), the electron is able to move into an excited state (one with one or more quantum numbers greater than the minimum possible). If the photon has too much energy, the electron will cease to be bound to the atom, and the atom will become ionized. As such, providing energy that can be absorbed (i.e. energy within the absorption band) can impact the ionization / overall charge of the system. Highlighting, that ionization, is defined as the known process by which an atom or a molecule acquires a negative or positive charge by gaining or losing electrons. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing of Beaman. By optimizing the laser wavelength implemented to be one that was not within an absorption band of the material, as taught by WAOE. Highlighting, implementation of an optimized wavelength that was is not in the absorption band of the material allows for not exciting a material from an initial state to a final state. Where the final state is understood to impact the polarity of the system by inducing a positive of negative charge due to ionization, (Atomic Excitation).  Additionally, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, i.e. using an wavelength that is within the absorption band of the material, or not using an wavelength that is within the absorption band of the material is understood to be a binary choice and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Furthermore, the impact of implement of wavelength within the absorption band of the material is understood to impact the state of the material, i.e. initial or final. As such, the case law for result effective variables may be recited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. See, In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 7, 	
Wherein the selected area of the green body is sintered in a time less than 2 minutes after illuminating the selected area of the green body with the laser beam.
Beaman teaches the following:
([0044]) teaches that for an un-sintered, ceramic part to a densified part upon simultaneous exposure to an electric field and high temperatures. During this flash sintering process, current rapidly rises, and sintering and densification occurs within a few seconds of the current rise through the ceramic. Noting, that if an electric field is not applied the sintering times is at least a few hours, Highlighting, while no discrepancies are perceived to exist, the case law for result effective variables may be recited, where the amount of time it takes to sintering an object is understood to impact and lengthen the amount of time for each production cycle and cost.
Regarding claim 8, 	
Wherein the electric field is generated by application of an electric voltage via two spaced-apart electrically conductive electrodes, 
wherein the electrically conductive electrodes are in electric communication with the power supply.
Beaman teaches the following:
&. b.) {[0066]} teaches that (Figs. 2 and 3) illustrate an exemplary system 200 for producing a workpiece using additive manufacturing according to one implementation using the method described above in relation to (Fig. 1). The system 200 includes electrodes 202 a, 202 b disposed adjacent build platform 204. The electrodes 202 a., 202 bare spaced apart and opposite each other and are electrically coupled to a voltage source 210.
Regarding claim 9, 	
Wherein the selected area of the green body is located between the two spaced apart electrically conductive electrodes.
Beaman teaches the following:
([0067]) teaches that workpiece(s) 206 is at least partially densified by applying localized energy to the ceramic particles to be sintered using a laser beam 208 while the electric field is applied to the ceramic particles by the electrodes 202 o, 202 b. Following the partial densification, the workpiece 206 is removed from the unsintered particles. To fully densify the workpiece 206, the workpiece 206 is then sintered in a furnace. Highlighting, that this b best seen in (Fig. 2-3 & Fig. 5), Where the selected area of the green body is located between the two spaced apart electrically conductive electrodes.
Regarding claim 10-11,
Wherein the laser beam is focused to illuminate an area between the two spaced apart electrically conductive electrodes.
Wherein the laser beam has a line profile.
Beaman teaches the following:
([0055]) teaches that in step 108, an energy source applies localized energy to a portion of the layer of ceramic particles to be sintered into the workpiece. The particles are disposed within the electric field. The localized energy is applied while the electric field is applied to sinter the portion of the layer of ceramic particles receiving the localized energy. In some implementations, the energy source is a scanning energy source, such as a laser or an electron beam or other suitable source for delivering localized heat to a small set of particles at a time (e.g., those within the diameter of the beam). With {[0055]} expanding the size to include an energy source providing the localized energy may include a projected energy source that selectively projects energy onto a larger set or all of the particles to be sintered in the layer at one time. Highlighting, (Fig. 2-3 & Fig. 5), shows the fabrication arrangement with the laser beam line being focused on area between the two spaced apart electrodes. Adding, that while no discrepancies are perceived to exist the case law for change of size or shape may be recited, regarding the laser beam profile implemented.
Regarding claim 12,
Wherein the particles of ceramic material are in the form of a powder.
Beaman teaches the following:
([0011]) teaches that. the electrically conductive material combines a ceramic powder doped with aliovalent substitution. ([0047]) teaches that the ceramic particles may be deposited in a powder form onto the build platform or build material by a ceramic particle distributor.
Regarding claim 14,
Wherein the densification of the selected area results in an increase in density of the ceramic green body from about less than 70% to greater than 80%.
Beaman teaches the following:
([0062]) teaches that the workpiece is partially densified. For example, the formed workpiece may have a relative density of 30-85% (e.g., 30%-70% or 65%-- 85%) when removed in step 112. In particular, during steps 106 and 108, adjacent ceramic particles neck together in response to the application of the electric field and the localized energy, causing initial stage sintering of the particles. (Fig. 6A) illustrates exemplary necking 12 of particles 10 in the formed workpiece according to one implementation.
B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman, in view of WOAB in view of WAOE and in further view of Wikipedia's Article on Lasers (Lasers, 2018, hereinafter WAOL)
Regarding claim 2, 	
Wherein the laser is a continuous wave laser.
Regarding Claim 2, Beaman teaches the entirety of claim 1 including utilizing applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing. Beaman is silent on details about the laser implemented. In analogous art for a discussion on various parameters and attributes of lasers, WAOL suggests details regarding implementing a continuous or pulsed laser, and in this regard WAOL teaches the following:
(Continuous and Pulsed Modes of Operation) teaches that a laser can be classified as operating in either continuous or pulsed mode, depending on whether the power output is essentially continuous over time or whether its output takes the form of pulses of light on one or another time scale. Of course, even a laser whose output is normally continuous can be intentionally turned on and off at some rate in order to create pulses of light. When the modulation rate is on time scales much slower than the cavity lifetime and the time period over which energy can be stored in the lasing medium or pumping mechanism, then it is still classified as a "modulated" or "pulsed" continuous wave laser, Most laser diodes used in communication systems fall in that category, As such, the choice between continuous and pulsed is a binary option, where even the choice of operation a continuous laser in "pulsed" fashion is also understood to be a binary choice between continuous and pulsed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing of Beaman. By modifying the laser energy source type to be a continuous laser type, as taught by WAOL. Highlighting, implementation of implementation of a continuous laser over a pulsed laser allows for the flexibility of utilizing the continuous laser in a pulsed fashion i.e. on and off, and that the use of a continuous laser over a pulsed laser is understood to be a binary choice, (Continuous and Pulsed Modes of Operation). Accordingly, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 3-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman, in view of WOAB, in view of WAOE, in view of WAOL and in further view of Wikipedia’s Article on Laser Types (Laser Types, 2018, hereinafter WALT)Regarding claim 3-4, 	
Wherein a wavelength of the laser beam is longer than 800 nm
Wherein a wavelength of the laser beam is from about 900 nm to about 1100 nm.
Regarding Claim 3-4, Beaman teaches the entirety of claim 1 including utilizing applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing. Beaman also teaching implementing a CO2 laser for alumina, ([0057]). Beaman is silent on the wavelength implemented. In analogous art for various types of lasers and their associated wavelength output, WALT suggests details regarding various types of laser including a continuous wave laser and their associated attributes, and in this regard WALT teaches the following:
(Gas Lasers, Table 1) provides several types of laser that can be utilized amongst those in the 6th row is a CO2 laser. Highlighting, that the (Solid-State Laser) a titanium-sapphire laser with an operational wavelength output range of 650-1100 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing of Beaman. By substituting the CO2 laser utilized as an energy source for a titanium-sapphire laser, as taught by WALT. Highlighting, implementation of titanium-sapphire laser provides for a continuous workable wavelength range, (Solid State Lasers, Table
                                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichikawa et al. (US-2011/0,193,025)– teaches in ([0033]) that without such fast scanning of the laser beam, the stream of fine particles produced by the leading laser pulses will eventually block the subsequent laser pulses by scattering and absorption. As such, setting a laser to a wavelength that allows for absorption is understood to impact subsequent laser pulses.
Wikipedia’s Article on TI-Sapphire Lasers (TI-Sapphire Lasers, 2017, https://en.wikipedia.org/wiki/Ti-sapphire_laser) – (Tunable Continuous Wave Laser) teaches that Titanium-sapphire is especially suitable for pulsed lasers since an ultrashort pulse inherently contains a wide spectrum of frequency components. This is due to the inverse relationship between the frequency bandwidth of a pulse and its time duration, due to their being conjugate variables. However, with an appropriate design, titanium-sapphire can also be used in continuous wave lasers with extremely narrow linewidths tunable over a wide range
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741